DETAILED ACTION
Claims 1-10, 12-14, and 16-22 are presented for examination.
Claims 1-6, 8-9, 12-14, and 16-20 have been amended.
Claims 21 and 22 are newly presented.
This office action is in response to the amendment submitted on 03-JAN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Claim 22 is newly presented, however, has underlining indicating the claim has been amended. Claim 22 is interpreted as a new claim and the underlining is considered in error. To correct the objection, claim 22 will need to be amended. In the response, claim 22 will be indicated as (Currently Amended).

Claim Objections - Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 

Claims 1, 16, and 19 objected to because of the following: 
The variable (Pcarbon dioxide) should be (Pcarbon dioxide).

    PNG
    media_image1.png
    19
    32
    media_image1.png
    Greyscale
 is defined as 
    PNG
    media_image2.png
    19
    31
    media_image2.png
    Greyscale
. The variable 
    PNG
    media_image3.png
    17
    72
    media_image3.png
    Greyscale
 is defined as 
    PNG
    media_image4.png
    17
    73
    media_image4.png
    Greyscale
. The claim should be consistent between the greek and latin letters. It appear the change may be from using the equation editor for the entire equation and the latin alphabet correcting in the definition using word.
Claim 22 is objected to because the claim contains two comma’s in the preamble. One comma should be removed. 

Appropriate correction is required.

Remaining dependent claims objected to as dependent on a objected to claim.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).


Response to Amendment - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Amendment - 35 USC § 103
Applicant’s arguments, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  
2 Injection” [2017] (hereinafter ‘Khan’) in view of Juanes et al., “The Footprint of the CO2 Plume during Carbon Dioxide Storage in Saline Aquifers: Storage Efficiency for Capillary Trapping at the Basin Scale” [2010] (hereinafter ‘Juanes’) has been withdrawn. 
The rejection of 35 U.S.C. 103 over Khan in view of Juanes in view of Tran et al., “An Overview of Iterative Coupling Between Geomechanical Deformation and Reservoir Flow” [2005] (hereinafter ‘Tran’) has been withdrawn. 
The rejection of 35 U.S.C. 103 over Khan in view of Juanes in view of Kim et al, “Coupled Geomechanical-Flow Assessment of CO2 Leakage through Heterogeneous Caprock during CCS” [2018] (hereinafter ‘Kim’) has been withdrawn. 
The rejection of 35 U.S.C. 103 over Khan in view of Juanes in view of Mohanty et al, “Sorption behavior of coal for implication in coal bed methane an overview” [2017] (hereinafter ‘Mohanty’) has been withdrawn. 
The rejection of 35 U.S.C. 103 over Khan in view of Juanes in view of Al Eidan et al, “Technical Challenges in the Conversion of CO2-EOR Projects to CO2 Storage Projects” [2015] (hereinafter ‘Al Eidan’) has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

These references or any references of record or combination of references, do not disclose or suggest, the whole equation and limitations as set forth in Claims 1, 16, and 19, specifically

(Definition of variables found in claim)

    PNG
    media_image5.png
    38
    271
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    26
    443
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    24
    152
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    21
    252
    media_image8.png
    Greyscale

…
rendering on the display, a representation of the geologic reservoir displaying the number of injection wells, the array formation, the locations of caprock uplift and the updated injection pressures at each injection well which achieve the minimized caprock uplift and the maximized volume of carbon dioxide sequestered;
monitoring the caprock uplift over each injection well over each interval of the selected period of time;
when the caprock uplift over a particular injection well exceeds a threshold selected from the range of 0 mm to 25 mm, identifying carbon dioxide leakage from the particular injection well, and transmitting an alarm to the particular injection well to lower the updated supercritical injection pressure.

Conclusion
Claims 1-10, 12-14, and 16-22 are objected to.

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146